         Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                                 Case No. 1:21-cv-00202-DCN
                       Plaintiff,
                                                 INITIAL REVIEW ORDER
 vs.                                             BY SCREENING JUDGE

 STATE OF IDAHO,WARDEN AL
 RAMIREZ, ROY ANTHONY SR.,
 JOHN DOE ANTHONY, IMSI OFF.
 JOHN DOE, SANTOS GARZA JR.,

                       Defendants.


       Pending before the Court is Plaintiff Federico Paz’s wrongful death lawsuit

regarding his “biological descendant daughter” Eloisa Paz. Dkt. 1. The Court is required

to review in forma pauperis complaints seeking relief against a governmental entity or an

officer or employee of a governmental entity to determine whether summary dismissal is

appropriate. 28 U.S.C. § 1915. The Court must dismiss a complaint or any portion thereof

that states frivolous or malicious claim, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B). The Ninth Circuit has determined that a case or claim “is

frivolous if it is of little weight or importance: having no basis in law or fact.” See Andrews

v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (internal citations and punctuation omitted).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 2 of 6




       For the reasons set forth below, Plaintiff’s Complaint will be dismissed with

prejudice without leave to amend.

                        REVIEW OF AMENDED COMPLAINT

   1. Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

       A complaint should not be dismissed without leave to amend unless it is clear that

the complaint’s deficiencies cannot be cured. See Lopez v. Smith, 203 F.3d 1122, 1130-31

(9th Cir. 2000).

       Title 28 U.S.C. § 1915(g) provides: “In no event shall a prisoner bring a civil action

or appeal a judgment in a civil action or proceeding under this section if the prisoner has,

on 3 or more prior occasions, while incarcerated or detained in any facility, brought an

action or appeal in a court of the United States that was dismissed on the grounds that it is


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 3 of 6




frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

prisoner is under imminent danger of serious physical injury.”

   3. Factual Background and Discussion

       Plaintiff alleges that, in October 1990, John Doe Anthony and IMSI Officer John

Doe opened his prison cell and let in civilians Santos Garza and Roy Anthony, who took

Plaintiff out of his cell. The civilians drove him to Jump Creek, northwest of Marsing,

Idaho, and showed him the body of Eloisa Paz. Roy’s son, John Doe Anthony, told

Plaintiff, “She was talking bad about you. She was calling you names.” However, Eloisa’s

mom accused Plaintiff of being responsible for killing Eloisa. Dkt. 1, pp. 3-4.

       Plaintiff does not explain how the state of Idaho, Warden Ramirez, or the IMSI

Officer who allowed Plaintiff to leave his cell in October 1990 had anything to do with the

death of Eloisa Paz, who, by Plaintiff’s own allegations, was already deceased when the

civilians took him to view her body at Jump Creek. There are no allegations showing that

the state actors have a causal connection to the death of Eloisa Paz such that Plaintiff could

maintain a wrongful death lawsuit against them or the state of Idaho.

       The other Defendants are not state actors. In any event, Plaintiff knew that they

wrongfully killed Eloisa Paz in October 1990. Therefore, his two-year statute of limitations

for a wrongful death lawsuit would have run in 1992. He is almost 30 years too late in

filing his Complaint.

       In addition, Plaintiff has made many prior frivolous allegations about these same

and other civilians entering Plaintiff’s prison cell or removing him from prison for various

reasons. For example, in Case No. 1:20-cv-00013-BLW, Plaintiff alleged that, in the Fall


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 4 of 6




of 1989, Roy Anthony entered ISCI and plucked Plaintiff’s eyebrows. Plaintiff further

alleged in that action:

                     In the Spring of ’88 in Bldg #8 of Id. St. Corr. Inst. Roy
              Anthony was impersonating an elder man working as an
              officer. At Id. Max. Sec. Inst. In the spring of ’98 he was again
              impersonating an elder man working as an officer at C-Blk. In
              the Spring of 2019 at Id. St. Corr. Inst. he was impersonating
              inmate Larry Young and also impersonating a young officer in
              Blding. 16A. One time he came in (at Id. St. Corr. Inst.) to
              Bldg. 16 impersonating a detective along with his cousin
              Donny Ray Pegram to interrogate me about a murder at Mt.
              Angel, Oregon in 1976.

                     In Id. Max. Sec. Inst. in ’90 Santos Garza told the
              plumbers to put plastic pipes called teflon, through the sewer
              pipes and he connected them to my sink in B-Blk.

                     In the spring of ’90 at Id. Max. Sec. Inst. at B-Blk Santos
              repeatedly took off my clothes and took me walking in
              Caldwell. One time he put a bull penus [sic] on my head
              fastened on a leather harness.

                      ***

                     In the spring of 2018 twice Roy Anthony took off my
              clothes in front of Building 16 of Id. St. Corr. Inst. and carried
              me running all over the prison.

                     In October 25 of 2019 Roy had had the guards open my
              cell and took off my clothes and grabbed my anus as I lay on
              my bed of Building 8 at Id. St. Corr. Inst. on protective status.

Dkt. 3, pp. 1-4 in that case (verbatim).

       Because the Defendants in this action are some of the same persons against whom

Plaintiff previously has asserted frivolous allegations and the allegations from Plaintiff’s

many complaints are from the same time period (approximately 30 years ago), the Court

concludes that the Complaint in this case is frivolous in subject matter. Plaintiff’s


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 5 of 6




allegations fit within the type that have no basis in law or fact and can be described as

“fanciful,” “fantastic,” or “delusional.” See Denton v. Hernandez, 504 U.S. 25, 32-33

(1992). Therefore, there is no reason to provide Plaintiff with an opportunity to rebut the

obvious untimeliness issue in this case or otherwise permit him to amend.

       This case will be dismissed with prejudice without leave to amend, and Plaintiff will

be issued a strike.


                                          ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion to Consider Re-Litigation of 1983 Complaint and (second)

       Amended Complaint (Dkt. 5) is DENIED.

   2. Plaintiff’s Complaint (Dkt. 1) and this entire action are DISMISSED with prejudice

       on the ground of frivolousness.

   3. Plaintiff’s Motion to Add Exhibits and Try Together of All Complaints and

       Information (Dkt. 8) is DENIED.

   4. Plaintiff’s Motion for Service and Filing of Papers (Dkt. 9) is DENIED.

   5. Plaintiff’s duplicate Motion to Proceed in Forma Pauperis (Dkt. 7) is DENIED as

       MOOT.

   6. Plaintiff Federico Paz is issued a strike under 28 U.S.C. § 1915(g) for filing a

       complaint containing claims that are frivolous.

   7. Plaintiff shall file nothing further, and the Clerk of Court shall accept nothing further

       for filing from Plaintiff, in this closed case, with the exception of a notice of appeal.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
      Case 1:21-cv-00202-DCN Document 11 Filed 09/01/21 Page 6 of 6




     Plaintiff is advised that any attempted filings will not be filed and not be returned to

     him.


                                                DATED: September 1, 2021


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
